Citation Nr: 1106274	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  06-32 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a skin disorder, to include 
psoriasis, also claimed as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1964 to September 
1968.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from a June 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  The claim was previously before the Board in October 
2009 and was remanded for additional development.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives and the Board may proceed with review of the 
issues decided herein.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

A chronic skin disorder, to include psoriasis, did not begin 
during service and is not otherwise shown by competent evidence 
to be causally related to service.   


CONCLUSION OF LAW

The criteria for service connection for a chronic skin disorder, 
to include psoriasis, are not met.  38 U.S.C.A. §§ 1110, 1112, 
1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 
3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter 
dated in April 2005.  Complete notice was provided in March 2006, 
and the claim was readjudicated in a September 2006 statement of 
the case and an October 2010 supplemental statement of the case  
Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, afforded the appellant 
physical examinations, and obtained medical opinions as to the 
etiology and severity of disabilities.  All known and available 
records relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Service Connection for Skin Disorder

The Veteran is seeking service connection for a chronic skin 
disorder, to include psoriasis, which he contends results from 
exposure to herbicides in service.  He reports that the condition 
began within a few years after service and that he initially saw 
a doctor for his skin complaints in 1971 or 1972.  Thereafter, he 
treated himself with over-the-counter medications before finally 
seeking professional attention in 1991.  In support of his claim, 
the Veteran has submitted statements from friends and family 
members who state that they noticed a skin disorder on or around 
the Veteran's scalp and hairline shortly after his separation.  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110.  That an injury or disease occurred in service 
is not enough; there must be a chronic disability resulting from 
that injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b) 
,7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant. See 
Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan, 451 F.3d at 
1337; Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not 
reject as not credible any uncorroborated statements merely 
because the contemporaneous medical evidence is silent as to 
complaints or treatment for the relevant condition or 
symptoms").

In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service treatment records reflect that the Veteran had no skin 
disorders at the time of his entrance physical examination in 
August 1964.  In April 1966, he was treated for seborrheic 
dermatitis and prescribed selsum shampoo.  During his separation 
physical examination in September 1968, he denied any history of 
skin diseases.  No skin disorders were noted, and his skin was 
described as normal.  

Private treatment records dated in between July 2001 and April 
2004 indicate that the Veteran has been diagnosed with psoriasis.  
In September 2002, a biopsy was performed of a lesion from his 
back and seborrheic keratosis was diagnosed.  The claims file 
contains an August 2005 letter from a private dermatologist who 
reports that he has treated the Veteran for psoriasis since 1991.  

Pursuant to the Board's remand instructions, the Veteran was 
afforded a VA skin examination in January 2010.  The examiner 
reviewed the claims file and conducted a thorough examination, 
resulting in a diagnosis of psoriasis with lesions over the 
anterior and posterior trunk and buttocks, pitting of all nails 
of the hands and feet, and a 2-centimeter round lesion of the 
scalp inside the hairline.  The Veteran reported that his 
condition had begun with a scalp lesion in 1966 and had 
progressively worsened.  He had used topical steroid treatments 
in the past, but for the last 10 years he had been using an over-
the-counter moisturizer twice a day.  In an April 2010 report, 
another VA examiner reviewed the record and opined that the 
Veteran's skin condition is not related to service.  He noted 
that there was only a single instance of a skin lesion in service 
which occurred seven months prior to the Veteran's deployment to 
Vietnam.  This condition had apparently fully resolved by the 
time of his separation physical, since no skin disorders of any 
kind were reported or detected.  Furthermore, there was no 
documented medical treatment for a skin disorder until 1991, 23 
years after separation.  

After carefully reviewing the relevant evidence, the Board 
concludes that service connection for a chronic skin disorder, to 
include psoriasis, is not warranted.  The record establishes that 
the Veteran had a single instance of seborrheic keratosis in 
service and that he has a current skin disability; however, there 
is no evidence that the current skin disorder is related to the 
lesion that manifested in 1966 or that symptoms of a skin 
disorder have existed continuously since service.  The Veteran 
did not report a history of skin problems during his separation 
physical examination, and no lesions or other disorders were 
objectively noted.  Thus, it appears that the lesion observed in 
April 1966 was an acute and transitory condition that resolved 
with the treatment provided during service.  Nothing in the 
medical evidence of record suggests that the Veteran's current 
skin disorder is causally related to service.  

The Board acknowledges that, while there is no documented medical 
treatment for a skin disorder prior to 1991, the Veteran is 
competent to describe the symptoms he has experienced which are 
capable of lay observation.  See Charles v. Principi, 16 Vet. 
App. 370, 374 (2002).  The Board cannot reject, or find 
nonprobative, lay evidence simply because it is not accompanied 
by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 ( Fed. Cir. 2006).  In this case, however, the 
Veteran's testimony fails to establish that his symptoms have 
continued since service.  While service connection for certain 
chronic diseases may be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent or 
more within one year from the date of separation from service; 
psoriasis is not such a condition.  38 C.F.R. §§ 3.307(a), 
3.309(a).  

The Board finds that the lay statements submitted in connection 
with the current claim in which the writers assert that they 
observed what they now know as psoriasis on the Veteran's body 
when he returned from Vietnam are inconsistent with the other 
evidence of record.  By the Veteran's own account, his psoriasis 
symptoms began "a couple of years or so" after the end of his 
service.  In addition, the more contemporaneous medical history 
and examination provided at separation are silent for any skin 
defects or diagnoses.  The Veteran's in-service history of 
symptoms at the time of service separation is more 
contemporaneous to service, so is of more probative value than 
the more recent assertions made many years after service 
separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994).  

The Board has weighed the Veteran's and other lay statements as 
to continuity of symptomatology and finds the current 
recollections and statements made in connection with a claim for 
VA compensation benefits to be of lesser probative value than the 
more contemporaneous in-service history and findings at service 
separation.  For these reasons, the Board finds that the weight 
of the lay and medical evidence is against a finding of 
continuity of symptoms since service separation.  

The Veteran contends that his psoriasis is due to his exposure to 
herbicides in Vietnam.  A veteran who served in the Republic of 
Vietnam during the Vietnam era is presumed to have been exposed 
to certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  When such a veteran 
contracts a disease associated with exposure to herbicides 
(listed in 38 C.F.R. § 3.309(e)) that becomes manifest to a 
compensable degree within the time period specified in 38 C.F.R. 
§ 3.307(a)(6)(ii), the disease will be considered to have been 
incurred in service, even though there is no evidence of such a 
disease during the period of service.  

In this case, the Veteran had qualifying service in Vietnam from 
November 1966 to December 1967, and he is presumed to have been 
exposed to herbicides in service.  However, neither psoriasis nor 
seborrheic keratosis is a condition which may be presumed to have 
been caused by herbicide exposure.  38 C.F.R. § 3.309(e)).  

The Board acknowledges that the Agent Orange presumption is not 
the sole method for showing causation and that the Veteran is not 
precluded from establishing service connection with proof of 
direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 
(1994)..  However, the Veteran has not submitted any medical 
evidence which suggests or demonstrates that his skin disorders 
were in any way related to service or to herbicide exposure 
during service.  As a layperson, he is not competent to identify 
a causal connection between exposure to herbicide agents and 
symptoms which manifested several years later.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  His opinions in this 
regard do not establish that his skin disorders are causally 
related to service.  

In summary, the Veteran's claimed skin disability is not a type 
which may be presumed to have been caused by herbicide exposure.  
The evidence does not show continuous symptomatology of a skin 
disorder since service, and there is no competent evidence 
relating the current skin disorder to any incident of service, to 
include herbicide exposure.  Accordingly, service connection is 
not warranted.  


ORDER

Service connection for a skin disorder, to include psoriasis, is 
denied.  





______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


